DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/20/2019 has been considered by the Examiner.
Drawings
The drawings filed 11/20/2019 are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weiser (AT 515927 B1).
With respect to claim 1, Weiser (AT 515927 B1) discloses: A light detection and ranging (LIDAR) sensor [ taught by figure 1 ], comprising: a detector [ taught by receiver (6) ] configured to generate a first detector signal at a first delay time following an emission of a first light pulse [ taught by transmitting the pulse sequence (S1) in combination with reception window (W1) as shown by figure 2 ]  and to generate at least a second detector signal at the first delay time following an emission of at least one second light pulse [ taught by transmitting the pulse sequence (S2) in combination with reception window (W2) as shown by figure 2; the translation states “…The sequence of received pulse trains Rn occurring in the receiver 6 is stored in a set of time windows W1; W2, ..., generally Wn, recorded, i. sections of time window for time window. Each time window Wn starts at the same predetermined distance A at the start time ts, n of a transmission pulse train Sn and has a length which is equal to the length (duration) of a transmission pulse train Sn and thus equal to the code length M…” ] ]; and a processor configured to generate a first combined signal for the first delay time based on a combination of the first detector signal and the at least one second detector signal [ taught by the summer (9) and evaluation unit (10) wherein the abstract teaches superimposing the first and second receive pulse trains (R1, R2) to a sum receive pulse train (RΣ).
Claims 2, 10 and 11 is anticipated by figure 2 wherein the sum receive pulse train is compared to a threshold (B).
With respect to claim 18, Weiser discloses: A light detection and ranging (LIDAR) method [ taught by the abstract ], comprising: emitting a first light pulse of a sequence of consecutive light pulses [ taught by transmitting the pulse sequence (S1) in figure 2 ]; generating a first detector signal at a first delay time following emitting the first light pulse [ taught by the detection window (W1) in figure 2 ]; emitting at least one second light pulse of the sequence of consecutive light pulses [ taught by transmitting pulse sequence (S2) in figure 2 ]; generating a second detector signal at the first delay time following emitting the second light pulse [ taught by detection window (W2) in figure 2; the translation states “…The sequence of received pulse trains Rn occurring in the receiver 6 is stored in a set of time windows W1; W2, ..., generally Wn, recorded, i. sections of time window for time window. Each time window Wn starts at the same predetermined distance A at the start time ts, n of a transmission pulse train Sn and has a length which is equal to the length (duration) of a transmission pulse train Sn and thus equal to the code length M…” ]; and
[ the abstract teaches superimposing the first and second receive pulse trains (R1, R2) to a sum receive pulse train (RΣ) ].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (AT 515927 B1) in view of Russell et al (2018/0284278).
Claim 6 would have been obvious because paragraph [0135] of Russell et al teaches that it was known to low pass filter received signals when seeking to remove high frequencies.
With respect to claim 17, Weiser discloses: A light detection and ranging (LIDAR) sensor [ taught by figure 1 ], comprising: a detector configured to: generate a first detector [ taught by receiver (6) ] signal sample at a first delay time following an emission of a first light pulse [ taught by transmitting the pulse sequence (S1) in combination with reception window (W1) as shown by figure 2 ], and generate at least one second detector signal sample at the first delay time following an emission of at least a second light pulse [ taught by transmitting the pulse sequence (S2) in combination with reception window (W2) as shown by figure 2; the translation states “…The sequence of received pulse trains Rn occurring in the receiver 6 is stored in a set of time windows W1; W2, ..., generally Wn, recorded, i. sections of time window for time window. Each time window Wn starts at the same predetermined distance A at the start time ts, n of a transmission pulse train Sn and has a length which is equal to the length (duration) of a transmission pulse train Sn and thus equal to the code length M…” ] ]; and a processor configured to: low-pass filter a sequence of the first detector signal sample and the at least one second detector signal sample to generate a low-pass filtered signal for the first delay time [ the summer (9) created a combined signal, but there is no explicit teaching of low pass filtering ], and detect a presence of a target if the low-pass filtered signal exceeds a predefined threshold [ figure 2 teaches that the sum received signal is compared to a threshold (B).
Claim 17 differs from Weiser in that it recites low pass filtering.
Claim 17 would have been obvious because paragraph [0135] of Russell et al teaches that it was known to low pass filter received signals when seeking to remove high frequencies.

 Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (AT 515927 B1).
Claims 7-9 would have been obvious because the device of Weiser required known metrics to measure power of the signal output from the summer (9) – the mean or median value of power as compared to threshold (B) sets a minimum for detection.
Claim 12 would have been obvious because an interfering object with a significant back-reflection would have created a return above the threshold (B).
Allowable Subject Matter
Claims 3-5, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 are allowed.
	The cited prior art does not teach or suggest measuring a variation between a first detector signal sample and a second detector signal sample in the context set forth by either claim 13 or 15.


Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645